Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/29/2021 overcomes the 112 rejections which is withdrawn.

Claim Objections
Claims 1-7 and 9-15 are objected to because of the following informalities:  
Claim 1 recites: “the conductive patter including a first portion” which appears to be an inadvertent typographical error and should be spelled “pattern” instead.  Appropriate correction is required.
All dependent claims from claim 1 are objected to by virtue of an objected parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 9-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi (US 2019/0295910, “Horiuchi”) in view of Kishi et al. (US 10,820,457, “Kishi”).

Regarding claim 1, Horiuchi discloses An electronic device comprising: a housing (Figs. 3B, 9B, [0050]; electronics module 31 includes housing 19 or a lens holder); 
and a printed circuit board (PCB) structure disposed in the housing (Figs. 3B, 9B, [0022], [0050], [0092]; frame 2 is a printed circuit board structure disposed in the housing 19), 
wherein the PCB structure includes: a circuit board including an opening area formed through a first surface of the circuit board and a second surface of the circuit board opposite the first surface of the circuit board and a conductive pattern formed in a peripheral area around the opening area (Figs. 3B, 9B, [0022], [0092]; the frame 2 includes an opening formed through a first surface of the frame and a second surface opposite the first surface of the frame, and cavities 15a are a conductive pattern formed in a peripheral area around the opening area),
the conductive pattern including a first portion and a second portion (Figs. 9A, 9B, [0092]-[0093]; cavities 15a are on the left and right sides of the device 10 which are first and second portions);

a plate disposed on the second surface of the circuit board and covering the opening area (Figs. 3B, 9B, [0022], [0092]; the inorganic substrate 4 is a plate disposed on the second surface of the frame 2 and covering the opening area); 
an electronic element disposed on the plate and electrically connected with the circuit board (Figs. 3B, 9B, [0021]; the electronic device 10 is an electronic element disposed on the inorganic substrate 4 and is electrically connected with the frame 2); 
a resin portion disposed between the plate and the circuit board (Figs. 3B, 9B, [0033]; conductive bond 15 is a conductive resin portion disposed between the inorganic substrate 4 and the frame 2), 
the resin portion extending from the conductive pattern and including a conductive material (Figs. 3B, 9B, [0033]; conductive bond 15 is a conductive resin portion which extends from the pads 3 and includes conductive material); 
a solder portion formed between the resin portion and the plate (Figs. 3B, 9B, [0101]; the connector 16 is a solder portion formed between the conductive bond 15 and the inorganic substrate 4);
a first insulation layer covering at least part of the conductive pattern and forming at least part of the first surface of the circuit board (Figs. 3B, 9B, [0022], [0039], [0050], [0092]; frame 2 includes an insulation layer covering at least a part of the cavities 15a and form a part of the first or upper surface of the circuit board), 
and a second insulation layer covering at least part of the conductive pattern and forming at least part of the second surface of the circuit board (Figs. 3B, 9B, [0022], [0039], [0050], [0092]; frame 2 includes an insulation layer covering at least a part of the cavities 15a and form a part of the second or opposite surface of the circuit board), 
wherein the first portion of the conductive pattern is electrically connected with the electronic element, the electronic element is electrically connected to the first portion through the plate (Figs. 3B, 9B, [0021], [0022], [0092], [0101]; the electronic device 10 is electrically connected to the cavities 15a on the left side or first portion through the metal inorganic substrate 4), 
and the first portion of the conductive pattern is electrically insulated from the second portion of the conductive pattern (Figs. 9A, 9B, [0092]-[0093]; cavities 15a on the left side are electrically insulated from the cavities 15a on the right side).
Horiuchi does not disclose the first insulation layer includes a first opening through which the first portion of the conductive pattern is exposed on the first surface of the circuit board; wherein the second insulation layer includes a second opening through which the second portion of the conductive pattern is exposed on the second surface of the circuit board. 
Kishi discloses the insulation layer includes an opening through which a portion of the conductive pattern is exposed on a surface of the circuit board (Fig. 1, col. 13, lines 14-19; the cover coat layer 8 includes openings through which the conductive pattern is exposed on top and bottom surfaces of the surface of the cover coat layer 8).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Horiuchi’s electronic device with Kishi’s insulation layer and conductive resin in order for a circuit area of the printed wiring board to be reduced, and an opening area of a via for ground-connection is miniaturized, as suggested by Kishi at col. 2, lines 15-18.

Regarding claim 2, Horiuchi in view of Kishi discloses the claimed invention as applied to claim 1, above.
Horiuchi discloses the resin portion is formed to contact the second portion of the conductive pattern (Figs. 3B, 9B, [0033]; conductive bond 15 is a conductive resin portion which contacts the cavities 15a on the right side of the device 10).


Horiuchi discloses an other part of the resin portion is formed on the second surface of the circuit board (Figs. 3B, 9B, [0021], [0033]; an other part of the conductive bond 15 is formed on the lower surface of the frame 2).
Horiuchi does not disclose at least part of the resin portion is accommodated in the second opening.
Kishi discloses at least part of the resin portion is accommodated in the opening (Fig. 1, col. 13, lines 14-19; the conductive adhesive layer 1 is a thermosetting resin portion accommodated in the opening).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Horiuchi’s electronic device, as modified by Kishi, with Kishi’s insulation layer and conductive resin in order for a circuit area of the printed wiring board to be reduced, and an opening area of a via for ground-connection is miniaturized, as suggested by Kishi at col. 2, lines 15-18.

 Regarding claim 4, Horiuchi in view of Kishi discloses the claimed invention as applied to claim 1, above.
Horiuchi does not disclose the conductive material is configured to be applied in a liquid phase to the inside of the second opening and a surface of the insulation layer and is curable to form the resin portion.
Kishi discloses the conductive material is configured to be applied in a liquid phase to the inside of the second opening and a surface of the insulation layer and is curable to form the resin portion (Fig. 1, col. 13, lines 14-19; the conductive adhesive layer 1 is a thermosetting resin.  Examiner’s notes: the limitation: “is configured to be applied in a liquid phase to the inside of the second opening and a surface of the insulation layer and is curable to form the resin portion” is interpreted to only require the ability to so perform.  In the case of a product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).  In this case, Kishi’s thermosetting resin can be applied in a liquid phase and is curable, therefore Kishi reads on this limitation.  Furthermore, the limitation: “applied in a liquid phase” is s a process limitation in a product claim and is treated in accordance with MPEP 2113.  As this process limitation uses a product structure that is the same as the product of Kishi, this claim limitation is therefore disclosed by Kishi).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Horiuchi’s electronic device, as modified by Kishi, with Kishi’s insulation layer and conductive resin in order for a circuit area of the printed wiring board to be reduced, and an opening area of a via for ground-connection is miniaturized, as suggested by Kishi at col. 2, lines 15-18.

Regarding claim 5, Horiuchi in view of Kishi discloses the claimed invention as applied to claim 1, above.
Horiuchi does not disclose the resin portion includes a thermosetting resin or a UV curable resin.
Kishi discloses the resin portion includes a thermosetting resin or a UV curable resin (Fig. 1, col. 13, lines 14-19; the conductive adhesive layer 1 is a thermosetting resin).


Regarding claim 7, Horiuchi in view of Kishi discloses the claimed invention as applied to claim 1, above.
Horiuchi does not disclose a ground area of the circuit board includes the second portion of the conductive pattern.
Kishi discloses a ground area of the circuit board includes the portion of the conductive pattern (Fig. 1, col. 13, lines 14-19; the conductive pattern includes the ground wiring 5). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Horiuchi’s electronic device, as modified by Kishi with Kishi’s insulation layer and conductive resin in order for a circuit area of the printed wiring board to be reduced, and an opening area of a via for ground-connection is miniaturized, as suggested by Kishi at col. 2, lines 15-18.

Regarding claim 9, Horiuchi in view of Kishi discloses the claimed invention as applied to claim 1, above.
The cited embodiment of Horiuchi does not disclose a wire electrically connecting the electronic element and the first portion of the conductive pattern.
In a different embodiment, Horiuchi discloses a wire electrically connecting the electronic element and a conductive pattern (Figs. 3B, 9B, [0021], [0022], [0029], [0092]; the connection member .
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Horiuchi’s electronic device, as modified by Kishi, with the embodiment of the wire electrically connecting the electronic device 10 to the first portion of the conductive pattern in order to provide an interconnection between the pads 3 with the inner circuits by way of the inner wires and feedthrough conductors, as suggested by Horiuchi at [0029].

Regarding claim 10, Horiuchi in view of Kishi discloses the claimed invention as applied to claim 1, above.
Horiuchi discloses the first portion of the conductive pattern is configured to have an electrical signal other than a ground signal applied thereto (Figs. 3B, 9B, [0021], [0022], [0092]; the cavities 15a are able to have an electrical signal other than a ground signal.  Examiner’s note: the term “is configured to have an electrical signal other than a ground signal applied thereto” is an intended use of the apparatus, and is therefore interpreted to only require the ability to so perform.  In the case of a product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).  In this case, Horiuchi’s cavities 15a are able to have an electrical signal other than ground, therefore this limitation is anticipated by Horiuchi.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Horiuchi’s electronic device, as modified by Kishi, with the embodiment of the wire electrically connecting the electronic device 10 to the first portion of 

Regarding claim 11, Horiuchi in view of Kishi discloses the claimed invention as applied to claim 1, above.
Horiuchi discloses The electronic device of claim 1, wherein the plate includes a first area contacting the solder portion and a second area at least partially surrounded by the first area (Figs. 3B, 9B, [0022], [0092], [0101]; the inorganic substrate 4 includes a first area contacting the connector 16 and a second area at least partially surrounded by the first area). 
and wherein the electronic element is disposed on the second area (Figs. 3B, 9B, [0021], [0022], [0092], [0101]; the electronic device 10 is disposed in the second area).

Regarding claim 12, Horiuchi in view of Kishi discloses the claimed invention as applied to claim 11, above.
Horiuchi discloses The electronic device of claim 11, wherein the first area and the second area form a same plane (Figs. 3B, 9B, [0021], [0022], [0092], [0101]; the first and second areas form a same plane of the inorganic substrate 4).

Regarding claim 13, Horiuchi in view of Kishi discloses the claimed invention as applied to claim 1, above.
Horiuchi discloses The electronic device of claim 1, wherein an area of the second surface of the circuit board where the resin portion is formed has a first height from the plate (Figs. 3B, 9B, [0021], [0022], [0092], [0101]; an area of the second or lower surface of the frame 2 where the conductive resin 15 is formed has a first height from the inorganic substrate 4), 
and wherein at least part of the electronic element has a second height from the plate (Figs. 3B, 9B, [0021], [0022], [0092], [0101]; at least part of the electronic device 10 has a second height from the inorganic substrate 4), 
the second height being the same as the first height (Figs. 3B, 9B, [0021], [0022], [0092], [0101]; the first and second heights are the same).

Regarding claim 16, Horiuchi discloses An electronic device comprising: a housing (Figs. 3B, 9B, [0050]; electronics module 31 includes housing 19 or a lens holder); 
a display (Figs. 3B, 9B, [0001]; the frame and electronic package includes a light emitting diode which is a display); 
a circuit board disposed in the housing (Figs. 3B, 9B, [0022], [0050], [0092]; frame 2 is a circuit board disposed in the housing 19), 
the circuit board including a conductive pattern and an insulation layer covering part of the conductive pattern and forming a surface of the circuit board (Figs. 3B, 9A-B, [0022], [0039], [0050], [0092]; frame 2 includes an insulation layer which covers the cavities 15a which is a conductive pattern and this insulation layer forms a lower surface of the frame 2), 
and the conductive pattern includes a second portion electrically insulated from the first portion (Figs. 3B, 9A-B, [0022], [0039], [0050], [0092]; the cavities 15a on the right side are electrically insulated from the cavities 15a on the left side);
a metal plate disposed on the circuit board electrically connected with the first portion of the conductive pattern (Figs. 3B, 9B, [0019]; the inorganic substrate 4 may be formed from a metal material); 
an electronic element disposed on the metal plate (Figs. 3B, 9B, [0021]; the electronic device 10 is an electronic element disposed on the inorganic substrate 4); 
a conductive resin electrically connecting the electronic element and the conductive pattern (Figs. 3B, 9B, [0021], [0033]; conductive bond 15 is a conductive resin electrically connecting the electronic device 10 and the cavities 15a); 
and a solder portion electrically connecting the metal plate and the conductive resin (Figs. 3B, 9B, [0101]; the connector 16 is a solder portion electrically connecting the metal inorganic substrate 4 and the conductive bond 15), 
wherein an other part of the conductive resin extends along a surface of the insulation layer (Figs. 3B, 9B, [0021], [0033]; an other part of the conductive bond 15 extends along a surface of the insulation layer of the lower surface of the frame 2),
the first portion and the second portion are provided on a same layer of the circuit board (Figs. 3B, 9A-B, [0022], [0039], [0050], [0092]; the cavities 15a on the left side and on the right side of the device 10 are on the same layer of the circuit board). 
The cited embodiment of Horiuchi does not disclose the circuit board has an opening through which a first portion of the conductive pattern is exposed on the surface of the circuit board; at least part of the conductive resin is accommodated in the opening, the second portion is electrically connected with the electronic element by wire bonding.
In a different embodiment, Horiuchi discloses the second portion is electrically connected with the electronic element by wire bonding (Figs. 3B, 9B, [0021], [0022], [0029], [0092]; the connection member 13 is a wire which is electrically connected to the pads 3 and the inner circuits by way of the inner wires and feedthrough conductors and the electronic device 10).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Horiuchi’s electronic device, as modified by Kishi, with the embodiment of the wire electrically connecting the electronic device 10 to the first portion of 
Kishi discloses the circuit board has an opening through which a first portion of the conductive pattern is exposed on the surface of the circuit board (Fig. 1, col. 13, lines 14-19; the cover coat layer 8 includes a first opening through which the ground wiring 5 is exposed on a surface of the surface of the cover coat layer 8); 
at least part of the conductive resin is accommodated in the opening (Fig. 1, col. 13, lines 14-19; the conductive adhesive layer 1 is a thermosetting resin portion accommodated in the opening).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Horiuchi’s electronic device with Kishi’s insulation layer and conductive resin in order for a circuit area of the printed wiring board to be reduced, and an opening area of a via for ground-connection is miniaturized, as suggested by Kishi at col. 2, lines 15-18.

Regarding claim 17, Horiuchi in view of Kishi discloses the claimed invention as applied to claim 16, above.
Horiuchi discloses the metal plate is surface mounted on the circuit board by the conductive resin and the solder portion (Figs. 3B, 9B, [0019]; the inorganic substrate 4 is surface mounted on the frame 2 by the conductive bond 15 and the connector 16).

Regarding claim 18, Horiuchi in view of Kishi discloses the claimed invention as applied to claim 16, above.
Horiuchi does not disclose the resin portion includes a thermosetting resin or a UV curable resin.
 the conductive resin includes a thermosetting resin and/or a UV curable resin (Fig. 1, col. 13, lines 14-19; the conductive adhesive layer 1 is a thermosetting resin).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Horiuchi’s electronic device, as modified by Kishi, with Kishi’s insulation layer and conductive resin in order for a circuit area of the printed wiring board to be reduced, and an opening area of a via for ground-connection is miniaturized, as suggested by Kishi at col. 2, lines 15-18.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi in view of Kishi as applied to claim 1 above, in view of Takenaka et al. (US 2004/0047136, “Takenaka”).

Regarding claim 6, Horiuchi in view of Kishi discloses the claimed invention as applied to claim 1, above.
Horiuchi does not disclose the resin portion is plated with metal and/or tin.
Takenaka discloses the resin portion is plated with metal and/or tin (Fig. 1, [0034]; the anisotropic conductive adhesives 7 is a conductive resin plated with a noble metal).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Horiuchi’s electronic device, as modified by Kishi, with Takenaka’s conductive resin in order to provide a wiring board having terminals capable of downsizing as wiring patterns are formed at a narrow-pitch while keeping the pull-out strength of the terminals unchanged, as suggested by Takenaka at [0016].

s 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi in view of Kishi as applied to respective claims 1 and 16 above, in view of Hu et al. (US 2019/0028622, “Hu”).

Regarding claim 14, Horiuchi in view of Kishi discloses the claimed invention as applied to claim 1, above.
Horiuchi does not disclose the electronic device further comprises a camera module including a lens, and wherein the electronic element includes an image sensor aligned with an optical axis of the lens.
Hu discloses the electronic device further comprises a camera module including a lens, and wherein the electronic element includes an image sensor aligned with an optical axis of the lens (Fig. 2, [0036], claim 1; camera module 10 includes lens unit 300 and the image sensor 500 is aligned with an optical axis of the lens unit 300).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Horiuchi’s electronic device, as modified by Kishi, with Hu’s camera module in order to have the functionality of taking photographs or recording video. These electronic devices have become more commonplace, and have been developed to be more convenient, and thin, as suggested by Hu at [0003].

Regarding claim 15, Horiuchi in view of Kishi and Hu discloses the claimed invention as applied to claim 14, above.
Horiuchi does not disclose the plate has a flat surface having a normal vector parallel to the optical axis of the lens.
 the plate has a flat surface having a normal vector parallel to the optical axis of the lens (Fig. 2, [0036], claim 1; circuit board 600 comprises a metal member having a plate structure which has a surface perpendicular to the optical axis).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Horiuchi’s electronic device, as modified by Hu, with Hu’s camera module in order to have the functionality of taking photographs or recording video. These electronic devices have become more commonplace, and have been developed to be more convenient, and thin, as suggested by Hu at [0003].

Regarding claim 20, Horiuchi in view of Kishi discloses the claimed invention as applied to claim 16, above.
Horiuchi does not disclose the electronic device further comprises a camera module including a lens visible through a first surface of the housing, wherein the circuit board is included in the camera module, and wherein the electronic element includes an image sensor aligned with an optical axis of the lens.
Hu discloses the electronic device further comprises a camera module including a lens visible through a first surface of the housing (Fig. 2, [0036], claim 1; camera module 10 includes lens unit 300 visible through a first surface of the housing 100), 
wherein the circuit board is included in the camera module (Fig. 2, [0036], claim 1; circuit board 600 is included in the camera module 10), 
and wherein the electronic element includes an image sensor aligned with an optical axis of the lens (Fig. 2, [0036], claim 1; camera module 10 includes lens unit 300 and the image sensor 500 is aligned with an optical axis of the lens unit 300).
.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the same grounds applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847